J-S03018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN GRAZIOLI                              :
                                               :
                       Appellant               :   No. 685 WDA 2019

          Appeal from the Judgment of Sentence Entered April 5, 2019
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001341-2018


BEFORE:      McLAUGHLIN, J., McCAFFERY, J., and PELLEGRINI, J.*

CONCURRING MEMORANDUM STATEMENT BY McLAUGHLIN, J.:

FILED: March 10, 2020

        Appellant John Grazioli provided some evidence that he was intoxicated

when he testified that he ingested alcohol, cocaine, marijuana, and Ativan on

the night in question. However, because there was no evidence from any

source of the degree of his intoxication, let alone that he was intoxicated to

the extent of “losing his faculties and sensibilities,” the trial court properly

refused the voluntary intoxication instruction.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.